RESPONSE TO APPLICANT’S AMENDMENT

1.  Applicant's amendment, filed 08/26/2022, is acknowledged.

2.  Claims 19-23 are pending.      

3.  Claim 20 stands withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

4.  Claims 19 and 20-23 are under consideration in the instant application as they read on a method of producing a recombinant antibody that inhibits release of active, mature TGFβ peptide, comprising: identifying an antibody that binds an epitope in the head and/or hybrid domains of β8; recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site; and expressing the antibody, wherein, upon binding to β8, the antibody causes a conformational change that reduces the angle between the head and hybrid domains of β8 compared to β8 not contacted with the antibody.

5.  In view of the amendment filed on 08/26/2022, only the following rejection is remained.	

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.  Claims 19 and 21-23 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2013/026004 (IDS) to James et al in view of Wright et al (The EMBO Journal vol.10 no.10 pp.2717-2723, 1991, IDS) for the same reasons set forth in the previous Office Action mailed 5/26/2022.

Applicant’s arguments, filed 08/26/2022, have been fully considered, but have not been found convincing.

 Applicant submits that Nishimura does not describe glycosylation of the described antibodies, let alone, the effects of introduction of glycosylation site in CDR2 in the context of the invention as claimed.  Applicant submits that there is no teaching or suggestion of such a method as claimed in Nishimura, and one of ordinary skill reading Nishimura would not be led to wright to select the introduction of a glycosylation site in CDR2 with any reasonable expectation of success.  Wright describes antibodies to a completely different target, dextran, and relates to testing carbohydrate attachment sites for an anti-dextran antibody specifically to consider the impact of binding affinity to dextran.  Applicant submits that Wright states “The presence of N-linked carbohydrate at Asn58 in the VH of the antigen binding site of an antibody specific for alpha (1---6)dextan  (TKC3.2.2) increases its affinity for dextran 10- to 50fold”.

Applicant submits that in stark contrast, Fig. 2A in the instant application show that non-glycosylated and glycosylated anti-β8 with equal affinity.  See Specification, and FIG. 2A.  Applicant concluded that the ability of the glycosylated anti-β8 antibodies to inhibit release of TGFβ is not due to an increased affinity to the target, and accordingly, one of ordinary skill in the art reading Nishimura would not be led to consult Wright to arrive at the instant invention as claimed.  Applicant submits that nothing in Nishimura would lead one of ordinary skill in the art to urn to Wright to arrive at the invention as acclaimed.

This is not found persuasive because the issue here is not whether it would have been expected that the claimed antibody would increase affinity to the target epitope, but rather whether the HCDR2 of an anti-β8 antibody could successfully glycosylated.

This is not found persuasive because the claims are directed to a genus of anti-β8 antibodies that bind an epitope in the head and/or hybrid domains of β8, that upon glycosylation of VH CDR2 causes a conformational change that reduces the angel between the head and hybrid domains of β8 compared to β8 not contacted with the antibody while the showing in Fig. 2A is limited to a  particular anti-β8 antibody, 2A10.  The showing in the specification is not commensurate in scope with the claimed invention. 

The reasonable expectation of success requirement for obviousness does not necessitate an absolute certainty for success. In re O'Farrell, 853 F.2d  894, 903-04 (Fed.Cir.1988).  A person skilled in the art would have believed introducing a glycosylation site in the VH CDR2 of an anti-β8 antibody was not extremely difficult, could successfully be implemented with a wide variety of anti-β8 antibodies, and would result in increased antibody affinity.

When other methods similar to a claimed method have been successful, the court has determined there would have been a reasonable expectation of success.  For example, in Velander v. Garner, 348 F.3d 1359, 1379 )Fed. Cir. 2003), a reasonable expectation of success was found for a method of producing a particular protein when several other proteins had been produced in a similar way.  

The court has also determined that the availability of specific instructions to achieve the claimed subject matter can form the basis for reasonable expectation of success. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1367-68 (Fed. Cir. 2007), a reasonable expectation of success was found where the prior art included several references with directions for narrowing the possible salts previously approved and the result could be verified by routine trial-and-error procedures. 

Wright teaches that the presence of N-linked carbohydrate at Asn58 (within VH CDR2) in the VH of the antigen binding site of an antibody specific for dextran  increases it affinity for dextran 10- to 50-folds.  Given that there are 3 potential glycosylation sites in the 14E5  anti-β8 antibody, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a glycosylation site in the VHCDR2 (HILPGSVITNYNEKFK/ DILPGSGTTNYNEKFKG) of the 14E5/Mut68 antibody taught by the `004 publication at the positions N61[Wingdings font/0xE0]T/S61  or K63 [Wingdings font/0xE0]T/S63 as taught by Wright et al to create a glycosylation motif (NXT/S) to increase the affinity of the 14E5 to its antigens (i.e., αvß8) and recombinantly produce the modified antibody as taught by the `004 publication with reasonable expectation of success. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).  Wright teaches that glycosylation at CDR2 actually increased binding of an antibody to its antigen, dextran, which happen to be lectin. Wright et al teach that introduction of additional carbohydrate attachment sites in CDR2 by site-directed mutagenesis resulted in either the enhancement of affinity for antigen. Wright teaches that this system demonstrates that carbohydrate at a particular position exerts a quantifiable effect on antigen-antibody interaction and that seemingly slight changes in the position of carbohydrate can effect changes of substantial magnitude (page 2722, last ¶.

The combined teachings particularly Wright provide clear direction, motivation and expectation of success in introducing a glycosylation site at the VH CDR2 of an antibody to increase its affinity 10 to 50 fold to its antigen. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and not is it that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See MPEP 2145.

In this case, the teachings of `004 publication pertaining to the issue that 14E5 antibody binds a similar epitope on avB8 as 37E1BS5. Like 37E1BS5, 14E8 specifically binds αvβ8, but unlike 37E1B5, 14E5 does not inhibit release of active, mature TGFB peptide, or adhesion of latent TGFβ to αvβ8 and the teachings of Wright et al indicating success in generating specific glycosylated and the carbohydrates antibodies that are accessible for binding the antigens, in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve a well-known problem in the art. The naturally VHCDR2 glycosylation site of 37E1B5 that corresponds to glycosylation site in the 14E5 and mutants thereof is position N61>T/S61. The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144. Furthermore, in KSR Int'l Co. vy. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".

8.  No claim is allowed.


9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 6, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644